DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 are currently pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/115228, filed on 07/28/2016.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities: the second comma in line 12 is spaced apart from the preceding word “extends”. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: The Applicant in line two mentions that the flexible planar substrate has a longitudinal length, which of course is accurate and supported, however once the method has mentioned that the flexible planar substrate has been rolled into the substrate tube, it is preferred that “the substrate tube” is what is referenced for this portion of the claim. Note, this is only a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in lines 13-14 which details that both the sensor and the coil is electrically coupled with the one or more electrically-conductive traces. This is unclear as the coil is already part of the sensor and already connected to the traces as is supported in the original disclosure. For purposes of prosecution it will be assumed that the coil is still part of the sensor and that the coil is what is specifically connected to the races as the disclosure details.
Claims 5 and 7-9 all recite the limitation the "flexible tube" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For purposes of prosecution t is assumed that the flexible tube is simply the “substrate tube” which was rolled from the flexible planar substrate. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Frassica EP 0421650 (hereinafter Frassica) in view of Eichler et al. US Publication 2013/0169272 (hereinafter Eichler) in view of Meller et al. US Publication 2012/0172761 (hereinafter Meller) in view of Sela et al. US Publication 2012/0172842 (hereinafter Sela) and in further view of Johnson et al. US Publication 2005/0060885 (hereinafter Johnson).
Regarding claims 1-2 and 6, Frassica discloses a method of assembling a guidewire (Figure 5), the method comprising: providing a flexible planar substrate (element 24, Figure 3) with a proximal end portion and a distal end portion (element 24, top and bottom ends as shown in Figure 3), rolling the flexible planar substrate to form a substrate tube with a longitudinal axis (Figure 5, which shows the almost completed tubing), wherein longitudinal sides of the flexible planar substrate are brought in close proximity (Figure 5, where the sides are in a close proximity where “proximity” is a relative term); and placing an exterior layer around the substrate tube (column 7 lines 12-15 which mentions coating the outer circumference of 24, but does not mention to what extent).
Frassica teaches that catheters are well-known to be utilized in a variety of medical procedures (Background section of column 1), but only focuses on the tube construction and not the sensors utilized in these known procedures. Eichler teaches an position and orientation detection system for a catheter that includes a sensor (28) 
Frassica as modified by Eichler teaches a sensor but are silent on the corewire. Meller teaches a medical device guidewire that includes a sensor (62) around a core (60) that includes a lumen through which a corewire extends (element 42 through core 60, see Figures 4 and 10), where Meller further shows the corewire extends through the entire device ([0037] corewire 42 which can be flush with the surrounding tube at the distal end and extends along the entire length of the guidewire 36). It would have been obvious to the skilled artisan before the effective filing date to utilize the corewire as taught by Meller with the device of Frassica in order to aid in distributing stresses and tensile loads over the length of the device during use ([0037] as per Meller). As Frassica has a substrate tube across the entire length of the device, and Meller includes that the corewire spans the entire length of the device, it would have been further reasonable to assume they would have done so when combined given both are to extend the entire length of their respective devices.
Frassica as modified by Eichler teaches a coil connected to conductive traces (Figure 9 traces 74, 76, 78 of Eichler), but Eichler is also silent on the pads. Sela 1-3 where each sensor has a coil connected to the traces/pads). It would have been obvious to the skilled artisan before the effective filing date to utilize the pads of Sela with the traces of Frassica as modified by Eichler in order to afford a larger area to solder the wires of the coil to.
Frassica is silent on the additional exterior layer. Johnson teaches a medical catheter that includes a flexible substrate tube (112) with an exterior layer (element 114 which is made up of two segments 404/406 along the devices length [0066]) around the substrate tube (Figures 3-4) that enforces a tubular shape of the substrate tube ([0145] which details that the tubes can be heat together where the exterior layer would enforce the shaping of the interior layer). Johnson utilizes multiple layers of tubing in order to insulate the conductive traces connected to the sensors. Frassica only concerns themselves with the design of how to make a catheter tube, but mentions that catheters are in use for a series of medical procedures (Background of the invention) and does mention there can be an outer coating of the substrate tube (column 7 lines 12-15). Given the well- known use of the sensors/electrodes of Johnson for various medical 
As Sela teaches that the traces only extended partially along the distal end to the proximal end with wires extending the remainder of the length, Johnson explicitly details that the traces (102) can extend along the entire substrate tube’s length (Figure 3). Therefore, it would have been further obvious to the skilled artisan before the effective filing date to utilize the traces along the entire substrate tube as taught by Johnson with the device of Frassica and modified by Sela (above) as wires and traces are art recognized equivalents of each other (Johnson [0009]).
Regarding claim 3, Frassica discloses the planar substrate tube that extends the entire length of the device (Figure 5, element 24), but is silent on the sensor specifics. Both Eichler and Meller teach that the flexible planar substrate comprises a longitudinal length that is greater than a longitudinal length of said sensor (substrate tube 62 and 44/80 respectively and sensors 28 and 44 respectively). It would have been obvious to the skilled artisan before the effective filing date to utilize the relative sizing as taught by either Eichler or Meller with the device of Frassica as predictable results would have ensued (no sensor would be the length of the entire guidewire tube).

Regarding claim 9, Frassica discloses that the flexible tube is free of openings (element 24, see Figures 3 and 5 which includes no openings).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frassica in view of Eichler, Meller, Sela, and Johnson, as applied to claim 1, and in further view of Rosar et al. US Patent 5,300,068 (hereinafter Rosar).
Regarding claim 4, Frassica discloses a radiopaque marker disposed within the tube (column 7 lines 38-46 at element 42 as shown in Figure 5) but teaches that the radiopaque material is a band/strip and not explicitly a coil. Rosar teaches an electrosurgical device that includes tracking the location with a radiopaque material that is in the shape of a coil (element 305, see column 10 lines 10-15, and Figure 6). It has been held that changing the configuration of an item is a matter of choice which a person having ordinary skill in the art would have found obvious (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to the skilled artisan before the effective filing date to change the shape of the radiopaque material as taught by Rosar in lieu of the strip/ring of Frassica as a matter of design choice.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Frassica in view of Eichler, Meller, Sela, and Johnson, as applied to claim 1, and in further view of Taniguchi et al. US Patent 5,840,024 (hereinafter Taniguchi). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794